Citation Nr: 1022739	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  07-20 685A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for gunshot wound scars of 
the posterior neck, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy 
from May 1961 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

Procedural history

In December 2005, the Veteran filed an original claim of 
entitlement to service connection for gunshot wound scars of 
the posterior neck.  In a rating decision dated August 2006, 
the RO granted service connection for gunshot wound scars and 
assigned a noncompensable disability rating, effective 
December 5, 2005.  The Veteran disagreed with the assigned 
rating.  A statement of the case (SOC) was issued in November 
2006 which increased the assigned rating to 10 percent.  The 
Veteran perfected the appeal by filing a timely substantive 
appeal in May 2007.

In a November 2008 Board decision, the claim was remanded for 
further development.  The VA Appeals Management Center (AMC) 
continued the previous denial in a March 2010 supplemental 
statement of the case (SSOC).  The Veteran's VA claims folder 
has been returned to the Board for further appellate 
proceedings.


FINDINGS OF FACT

1.  The Veteran's service-connected gunshot wound scars of 
the posterior neck are manifested by an entrance wound scar 
measuring 1 cm. by 4 mm. and an exit wound measuring 0.5 cm. 
by 1 cm.  The entrance wound demonstrates depression to 
palpation and the exit wound demonstrates elevation to 
palpation.  There is no visible or palpable tissue loss and 
neither gross distortion or asymmetry; nor are there more 
than three characteristics of disfigurement.

2.  The evidence does not show that the Veteran's service-
connected gunshot wound scars of the posterior neck are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent disability rating, and no 
higher, have been met for the Veteran's service-connected 
gunshot wound scars of the posterior neck.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7800.

2.  Application of extraschedular provisions for the service-
connected gunshot wound scars of the posterior neck is not 
warranted.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased rating for the 
service-connected gunshot wound scars of the posterior neck 
in excess of the currently assigned 10 percent disability 
rating.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then render its 
decision.

Stegall concerns

In November 2008, the Board remanded the case in order for 
the agency of original jurisdiction (AOJ) to send the Veteran 
a letter requesting that he identify outstanding physical 
therapy records.  The AOJ was also instructed to notify the 
Veteran of the new skin regulations and obtain an updated VA 
examination.  The claim was then to be readjudicated.  

The record indicates that the RO sent the Veteran the 
requisite letter in December 2008, but received no response 
aside from duplicate copies of the June 2006 Concord Therapy 
Group treatment notes which were already of record.  The 
Veteran was notified of the amended skin regulations in a 
letter dated December 2009 and updated VA examinations were 
obtained in March 2009, September 2009, and October 2009.  As 
indicated above, a SSOC was issued in March 2010.  
Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of this notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.

The Board observes that the Veteran received a general VCAA 
notice letter, dated January 2006, in conjunction with his 
then pending, and later granted, claim of entitlement to 
service connection.  Although the aforementioned VCAA letter 
did not specifically include any information pertaining to 
evidence necessary to substantiate a claim for a higher 
rating, once service connection is granted the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  

The RO informed the Veteran of VA's duty to assist him in the 
development of his claim in the January 2006 VCAA letter.  
Specifically, the Veteran was informed that VA would assist 
him in obtaining relevant records from any Federal agency, 
including those from the military, VA Medical Centers, and 
the Social Security Administration.  With respect to private 
treatment records, the VCAA letter informed the Veteran that 
VA would make reasonable efforts to request such records.  
The Veteran was also informed that a medical examination 
would be scheduled, if necessary to make a decision on his 
claim.  

The January 2006 letter stated:  "If the evidence is not in 
your possession, you must give us enough information about 
the evidence so that we can request it from the person or 
agency that has it.  If the holder of the evidence declines 
to give it to us, asks for a fee to provide it, or VA 
otherwise cannot get the evidence, we will notify you.  It is 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in original].

The VCAA letter specifically requested: "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" requirement of 38 C.F.R. 
§ 3.159(b), in that it informed the Veteran that he could 
submit or identify evidence other than what was expressly 
requested by the RO.  [The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments apply to applications for 
benefits pending before VA on, or filed after, May 30, 2008.  
The amendments, among other things, removed the notice 
provision requiring VA to request a veteran to provide any 
evidence in that veteran's possession that pertains to the 
claim, 38 C.F.R. § 3.159(b)(1).]

In Dingess/Hartman v. Nicholson, supra, the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the 
November 2006 SOC.  Accordingly, the Veteran received proper 
notice as to disability rating and effective date pursuant to 
the Court's Dingess determination.  There is no timing 
problem as to Dingess notice since, as indicated above, the 
Veteran's claim was readjudicated in the SSOCs dated June 
2007 and March 2010.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In any event, irrespective of the above discussed notice, the 
Board notes the claim at issue arises from the Veteran's 
disagreement with the assigned initial disability following 
the grant of service connection for the gunshot wound scars.  
The United States Court of Appeals for the Federal Circuit 
and the Court have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Moreover, since VA's 
notice criteria was satisfied because the RO granted the 
Veteran's claim for service connection, the Board also finds 
that VA does not run afoul of the Court's holding in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Finally, the Board 
observes that the Veteran has not contended, nor does the 
record indicate, that his claim has been prejudiced by a lack 
of notice.  See Goodwin, supra at 137 [holding that where a 
claim has been substantiated after the enactment of the VCAA, 
the appellant bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements].

Because there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice is not 
required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.   See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The pertinent evidence of record includes 
service treatment records as well as VA and private treatment 
records.  

Additionally, the Veteran was afforded VA examinations in 
October 2009, September 2009, March 2009 [with July 2009 
addendum], and July 2006 as to his service-connected gunshot 
wound disability.  The examination reports reflect that the 
examiners interviewed and examined the Veteran, documented 
his current medical conditions, reviewed pertinent medical 
research, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative 
value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning 
for the conclusion].  Indeed, the March 2009, September 2009 
and October 2009 examinations specifically addressed 
questions raised by the Board in its November 2008 remand.  
The Board therefore concludes that the VA examination reports 
are adequate for schedular evaluation purposes.  See 38 
C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007) [holding that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate].  
The Board observes that all due process concerns have been 
satisfied.  See 
38 C.F.R. § 3.103 (2009).  The Veteran has been accorded the 
opportunity to present evidence and argument in support of 
his claim.  He has retained the services of a representative 
and declined to testify at a hearing before a Veterans Law 
Judge.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  At the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings"].  

Assignment of a diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
Diagnostic Code 7800 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically 
to the disability at issue (a scar of the head, face or neck) 
but also because it provides specific guidance as to how 
symptoms of this disability are to be evaluated.  The Board 
can identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate.  Accordingly, the 
Board concludes that the Veteran is appropriately rated under 
Diagnostic Code 7800.

Specific schedular criteria

The Veteran's service-connected scars on the neck are 
currently evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (2008) [disfigurement 
of the head, face, or neck].

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002, 
see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in 
October 2008.  The October 2008 revisions are applicable to 
claims for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In 
this case, the Veteran filed his claim in December 2005.  
Therefore, only the post-2002 and pre-October 2008 version of 
the schedular criteria is applicable.

Diagnostic Code 7800 provides an 80 percent evaluation for 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with six or more 
characteristics of disfigurement.  Visible or palpable tissue 
loss and either gross distortion or asymmetry of two features 
or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement is assigned a 
50 percent evaluation.  Visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with two or 
three characteristics of disfigurement is assigned a 30 
percent evaluation.  For one characteristic of disfigurement, 
a 10 percent evaluation is warranted.
Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under § 4.118 are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one-quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation: scar adherent to 
underlying tissue; skin hypo-or hyper- pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Schedular rating

The Veteran suffered a through and through gunshot wound to 
the posterior neck during his military service.  As was noted 
in the Introduction, he was service connected for gunshot 
wound scars on his posterior neck in an August 2006 rating 
decision.  The Veteran's service-connected gunshot wound 
scars are currently assigned a 10 percent disability rating 
under Diagnostic Code 7800.  The 10 percent disability rating 
was assigned based on medical evidence which demonstrates one 
characteristic of disfigurement, a scar measuring at least 
one-quarter inch (0.6 cm.) wide at widest part.

In order to warrant a 30 percent disability rating, there 
must be medical evidence which shows visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

The September 2009 VA examiner documented the entrance wound 
scar as measuring 1 cm. by 4 mm. "at the posterior aspect of 
the head on the left side at the base of the neck overlying 
the occipital prominence."  He also noted the exit wound 
scar at "the right side of the posterior aspect of the head, 
the occipital area, the middle one-third," measuring 0.5 cm. 
by 1 cm.  There was no adherence to underlying tissue.  
Although the textures of the scars were irregular, there was 
no ulceration or breakdown of the skin, or any elevation or 
depression of the scars.  Further, the examiner noted "no 
gross distortion of the face or asymmetry of any features 
caused by the scars. . . .There is no disfigurement or 
disfiguring scars of the head, face, or neck."  Lastly, the 
VA examiner did not document any tissue loss pertinent to the 
scars.

Critically, however, a March 2009 VA examiner noted 
depression of the entrance wound scar to palpation and 
elevation of the exit wound scar to palpation.  These 
findings are consistent with the findings of the July 2006 VA 
examiner who indicated that "[t]here was some elevation to 
palpation to the exit wound scar."  

The medical evidence of record therefore shows two 
characteristics of disfigurement [depression to palpation of 
the entrance wound scar and elevation to palpation of the 
exit wound scar] in addition to the characteristic previously 
identified by the RO [a scar measuring at least a quarter 
inch (0.6 cm.)].  Accordingly, based the medical evidence of 
three characteristics of disfigurement, the Board finds that 
the Veteran's service-connected gunshot wound scars of the 
posterior neck warrant a 30 percent disability rating under 
Diagnostic Code 7800.  

The Board recognizes that the September 2009 VA examiner did 
not identify elevation or depression of either the entrance 
or exit wound scar.   However, pursuant to 38 C.F.R. § 4.7, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  See 38 C.F.R. § 4.7 (2009).  As 
such, the increased rating of 30 percent is appropriate in 
this case.  Additionally, the Board also considered whether 
the Veteran was entitled to a 50 percent rating for the 
service-connected gunshot wound scars.  However, as the 
medical evidence does not show that the symptomatology 
demonstrates gross distortion or asymmetry of two sets of 
features or paired features, or four characteristics of 
disfigurement, a 50 percent rating is not warranted.  See 38 
C.F.R. § 4.118, Diagnostic Code 7800.



Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The Veteran and his representative have repeatedly suggested 
that the Veteran suffers from occipital headaches and 
cervical neck pain as a result of his service-connected 
gunshot wound scars.  See, e.g., the Veteran's VA Form 9 
dated July 2007.  The Veteran submitted a May 2007 private 
medical opinion from Dr. S.V. in support of these assertions.  
In his May 2007 statement, Dr. S.V. noted the Veteran's 
complaints of neck pain, occipital pain, chronic headaches, 
and some radiating pain.  He concluded that "[t]he exit 
wound is raised as is the back of [the Veteran's] skull where 
the bullet must [have] traveled beneath the surface.  This is 
a serious finding that most definitely would lend to the 
belief that this alone has caused residual effects that has 
led directly to the headaches and skull pain."  Dr. S.V. 
further stated, "[w]hat is a likely possibility is that the 
gun shot injury caused dormant problems with [the Veteran's] 
neck and head that led to loss of function and eventual 
degenerative disc changes."  

The Board has considered the statement of Dr. S.V. but finds 
it is outweighed by the conclusions of the March 2009 and 
October 2009 VA examiners.  Specifically, the March 2009 VA 
examiner explained in his July 2009 addendum opinion that 
"[a]fter careful review of the c-file and all available 
medical evidence of record, especially the MRI report of 
6/29/06, it is my opinion that the Veteran's neck pain and 
headaches are caused by or the result of degenerative disc 
disease of the cervical spine."  He explained that the 
Veteran was treated for a gunshot wound in service 
"following an accidental gunshot wound with an entry wound 
at the Left posterior/mastoid occipital area causing a 
perforating wound of the posterior cervical region WITHOUT 
ANY BONY INJURY . . . The Veteran then gives a history of 
constant aching neck pain WITH RADIATION TO THE SHOULDERS AND 
NUMBNESS which would suggest nerve involvement of the 
cervical spine which corresponds with the findings of the MRI 
of 6/29/06 which revealed a Left paracentral herniated disc 
at the C5-C6 level, rather than due to a soft tissue neck 
injury at the level of the gun shot wound."  [Emphasis as in 
original].  He further indicated that he disagreed with Dr. 
S.V.'s opinion because, concurring with the July 2006 VA 
examiner, the degenerative cervical disease is at least as 
likely as not the cause of the cervical symptoms and 
headaches.

The findings of the March 2009 VA examination report and July 
2009 addendum were corroborated by the October 2009 VA 
neurological examination report.  Specifically, the October 
2009 VA examiner reviewed the medical evidence of record and 
concluded, "I find no clinical evidence for muscle or nerve 
damage of any significance in the head, cervical, or shoulder 
region which includes both the trajectory of the projectile 
as well as surrounding areas that are part of the cranial 
nerve distributions or of the cervical dermatomes of interest 
for the purpose of discussion of the .45 caliber 
projectile."  He further indicated, "[i]n addition, the 
patient's cervical pain and discomfort are more likely than 
not due to reported degenerative arthritic changes noted on 
x-ray and are unrelated to the bullet wound suffered in 
1961."  He concluded, "[s]imilarly, headaches are more 
likely than not as a consequence of the patient's cervical 
degenerative condition which triggers an occipital neuralgia 
and are unrelated as a chronic sequelae to his bullet 
fragment wound injury."  

Critically, Dr. S.V.'s opinion is not based upon a review of 
the Veteran's records.  Additionally, his opinion is 
admittedly based upon a speculative assessment of the 
possible effects of the Veteran's in-service injury more than 
forty years ago.  See Beausoleil v. Brown, 8 Vet. App. 459, 
463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) 
[medical evidence which is speculative, general or 
inconclusive in nature cannot support a claim].  On the other 
hand, the opinions expressed in the March 2009 and October 
2009 VA examination reports and July 2009 addendum appear to 
have been based upon thorough review of the record and 
thoughtful analyses of the Veteran's entire history.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion"].  Moreover, the VA 
opinions appear to be consistent with the Veteran's medical 
history which documents in-service treatment for a soft 
tissue injury to the posterior neck without any orthopedic 
injury.

To the extent that the Veteran or his representative is 
contending that the Veteran's headaches and cervical pain are 
caused by his service-connected gunshot wound residuals, 
neither is competent to comment on medical matters such as 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 
(1992); see also 38 C.F.R. 
§ 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. 

Accordingly, the medical evidence of record does not support 
a conclusion that the Veteran suffers from additional 
compensable injuries as a result of his gunshot wound scars 
to the posterior neck.  Separate disabilities arising from 
this single disease entity therefore do not warrant separate 
ratings pursuant to 38 C.F.R. § 4.25.  

Fenderson considerations

In Fenderson, supra, the Court discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

In this matter, the Veteran's gunshot wound scars were 
service-connected effective December 5, 2005, the date of his 
claim.  [During the appeal period, the RO increased the 
Veteran's disability rating to 10 percent, effective the date 
of service connection.  See the SOC dated November 2006.]  
Accordingly, the time period under consideration is from 
December 5, 2005 to the present.  

It appears from the medical records and the Veteran's own 
statements that his gunshot wound scars of the posterior neck 
have not appreciably changed since the date of service 
connection.  The July 2006, March 2009, September 2009, and 
October 2009 VA examination reports as well as VA and private 
treatment records indicate that the scars have remained 
stable throughout the period.  
The Board therefore believes that the 30 percent disability 
rating may be properly assigned for the entire period from 
December 5, 2005.  There appears to have been no time during 
which higher schedular criteria has been met or approximated.

Extraschedular rating

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
period of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009).

Under Thun v. Peake, No 05-2066 (U.S. Vet. App. April 23, 
2008), there is a three-step inquiry for determining whether 
a veteran is entitled to an extraschedular rating.  First, 
the Board must first determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the level of disability and symptomatology and is 
found to be inadequate, the Board must then determine whether 
the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is 
inadequate to evaluate a veteran's disability picture and 
that picture has attendant thereto related factors such as 
marked interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether, to accord justice, 
the veteran's disability picture requires the assignment of 
an extraschedular rating.

The Veteran did not expressly raise the matter of entitlement 
to extraschedular ratings.  The Veteran's contentions have 
been limited to those discussed above, i.e., that his scars 
are more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) [while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant].  Moreover, the Veteran has not 
identified any factors which may be considered to be 
exceptional or unusual, and the Board has been similarly 
unsuccessful.  The record demonstrates that the Veteran has 
not required significant hospitalization as a result of his 
gunshot wound scar symptomatology.  Further, as indicated 
above, the Veteran has not contended that his service-
connected gunshot wound scars of the posterior neck have 
interfered with his ability to obtain and maintain 
employment.  Accordingly, there is no unusual clinical 
picture presented, nor is there any other factor which takes 
the disabilities outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the Veteran's gunshot wound scars of the posterior neck 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence more nearly 
approximates the criteria for the assignment of a 30 percent 
disability rating for the Veteran's service-connected gunshot 
wound scars of the posterior neck.  The benefit sought on 
appeal is therefore allowed to that extent.










ORDER

An increased disability rating of 30 percent is granted, and 
no higher, for service-connected gunshot wound scars of the 
posterior neck for the period of the appeal, subject to 
controlling regulations applicable to the payment of monetary 
benefits.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


